UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7712



EDSON FURTADO,

                 Petitioner - Appellant,

          v.


STATE OF MARYLAND; CLIFTON T. PERKINS HOSPITAL CENTER; MARYLAND
DEPT. OF HEALTH & MENTAL HYGIENE,

                 Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
02472-RWT)


Submitted:   March 27, 2008                 Decided:   April 3, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edson Furtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edson Furtado, a state pretrial detainee, seeks to appeal

the district court’s orders denying relief on his 28 U.S.C. § 2241

(2000) petition and his motion to alter or amend.               The orders are

not   appealable    unless     a    circuit    justice    or   judge    issues    a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§ 2253(c)(2) (2000).          A petitioner satisfies this standard by

demonstrating      that    reasonable       jurists   would    find     that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Furtado has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability   and       dismiss   the    appeal.       Furtado’s     motion   for

appointment of counsel is denied.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                        DISMISSED




                                      - 2 -